UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 (Mark one) FORM 10-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Precision Aerospace Components, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4763096 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2200 Arthur Kill Road Staten Island, New York 10309-1202 (Address of Principal Executive Offices) (718)-356-1500 (Issuer’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to section 12(g) of the Act: Common Stock OTC:BB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [XX] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [ ] Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ XX ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K (229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. Yes [] No [XX] Indicate by check mark whether the registrants is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [XX] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[XX ] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of a date within the last 60 days, March 15, 2010: $2,718,645 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [XX] Yes[] No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of March 15, 20101,840,004. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Pat II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). All items of the Company’s Form 10-K annual report pursuant to section 13 or 15 (d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2009 other than the Financial Statements in Item 8 thereto (which have been changed only to reflect the removal of the statements “The report is a copy of the previously issued report.The predecessor auditor has not reissued the report.” These statements had originally appeared at the bottom of the Bagell, Josephs, Levine report in Item 8) and exhibits 31.1;31.2; and 32.1. INTRODUCTORY NOTE This amendment to Precision Aerospace Components, Inc. (the "Company") form 10K for the fiscal year ended December 31, 2009 is being submitted in response to an August 26, 2010 SEC comment letter requiring the correction. Although Financial Statements within the Item 8 - are being resubmitted, the only change is to the one-page report from Bagell, Josephs, Levine & Company, L.L.C. included within the Financial Statements. The only change to that report has been the removal of the statements "The report is a copy of the previously issued report. The predecessor auditor has not reissued the report". These statements had originally appeared at the bottom of the report in the originally filed Financial Statements. The report as originally included, with the statements set forth above, had been prepared in accordance with guidance received from the PCAOB.The SEC has taken a contrary view of the requirements and required this amendment. Other than the removal of the two aforementioned statements in the auditor's report, there have been no changes to the Financial Statements. ITEM 8.FINANCIAL STATEMENTS The consolidated financial statements ofthe Companyfollow: PRECISION AEROSPACE COMPONENTS, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 PRECISION AEROSPACE COMPONENTS, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 CONSOLIDATED FINANCIAL STATEMENTS: Pages Reports of Independent Registered Public Accounting Firm 3-4 Consolidated Balance Sheets as of December 31, 2009 and 2008 5 Consolidated Statements ofOperations for the Years Ended December 31, 2009 and 2008 6 Consolidated Statement of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 7 Consolidated Statement of Cash Flows for the Years Ended December 31, 2009 and 2008 8 Notes to Consolidated Financial Statements 9–21 2 The Board of Directors and Stockholders Precision Aerospace Components, Inc. Staten Island, New York We have audited the accompanying consolidated balance sheet of Precision Aerospace Components, Inc. (the “Company”), as of December 31, 2009 and the related consolidated statement of operations, changes in stockholders’ equity and cash flows for the year ended December 31, 2009. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Precision Aerospace Components, Inc. as of December 31, 2009 and the consolidated results of its operations and cash flows for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States. /s/ Friedman LLP Friedman LLP Marlton, New Jersey March31, 2010 3 BAGELL, JOSEPHS, LEVINE& COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive Suite J Marlton, New Jersey 08053 (856) 355-5900Fax (856)396-0022 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Precision Aerospace Components, Inc. Staten Island, New York We have audited the accompanying consolidated balance sheets of Precision Aerospace Components, Inc. as of December 31, 2008 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the year ended December 31, 2008.The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Precision Aerospace Components, Inc. as of December31, 2008 and the consolidated results of its operations and its cash flows for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States. /s/ Bagell Josephs, Levine& Company, LLC Bagell Josephs, Levine& Company, LLC Marlton, New Jersey March 15, 2009 4 PRECISION AEROSPACE COMPONENTS, INC. CONSOLIDATED BALANCE SHEETS ASSETS December 31, December 31, (Audited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses Prepaid income taxes PROPERTY AND EQUIPMENT - Net OTHER ASSETS Deposits Goodwill TOTAL ASSETS $ $ LIABILITIES, TEMPORARY EQUITY AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Subordinated note payable-current portion - Loan payable-current portion LONG -TERM LIABILITIES Subordinated note payable-long term portion - - Convertible note payable - - TOTAL LIABILITIES TEMPORARY EQUITY Preferred Stock A $.001 par value; 7,100,000 shares authorized 5,274,152 shares issued and outstanding - Preferred Stock B $.001 par value; 2,900,000 shares authorized 2,811,000 shares issued and outstanding - Additional paid-in capital - preferred stock - Additional paid-in capital -options - Additional paid-in capital -warrants - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock A $.001 par value; 7,100,000 shares authorized 6,123,301 shares issued and outstanding - Preferred Stock B $.001 par value; 2,900,000 shares authorized 0 shares issued and outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized at December 31, 2009 and December 31, 2008; 1,753,279 and 66,649 shares issued and outstanding 67 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES, TEMPORARY EQUITY AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements 5 PRECISION AEROSPACE COMPONENTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 REVENUE - SALES $ $ TOTAL COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES General and administrative expenses ($4,417,917 noncash compensation for year ended December 31, 2008 and -0- for December 31, 2009) Professional and consulting fees Depreciation Total Operating Expenses INCOME (LOSS) BEFORE OTHER INCOME (EXPENSE) ) OTHER INCOME (EXPENSE) Interest expense ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ $ ) NET INCOME (LOSS) PER BASIC SHARES $ $ ) NET INCOME (LOSS) PER DILUTED SHARES $ $ WEIGHTED AVERAGE NUMBER OF BASIC COMMON SHARES OUTSTANDING WEIGHTED AVERAGE NUMBER OF FULLY DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements 6 PRECISION AEROSPACE COMPONENTS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Additional Preferred Stock-Series A Preferred Stock-Series B Common Stock paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital (Deficit) Total Balance, December 31, 2007 - $
